United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Indianapolis, IN,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0208
Issued: June 15, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On November 4, 2019 appellant filed a timely appeal from a May 8, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
docketed the appeal as No. 20-0208.
On January 16, 2019 appellant, then a 54-year-old distribution operations supervisor, filed
a traumatic injury claim (Form CA-1) alleging that on January 11, 2019 she sustained a left knee
injury when she tripped over a bar while in the performance of duty. In an April 9, 2019 letter,
she recounted that she was picking mail up off the floor and putting it in a flat tub. When appellant
picked up the tub off the floor and turned to place it on the belt she tripped over the scalpel that
was on the floor. She noted that when she fell she landed directly on her left knee and experienced
pain and swelling. Appellant also reported that she had previously injured her left knee at work
on July 30, 2014. The case record reflects that she has a previously accepted traumatic injury
1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

claim filed on October 7, 2014 under OWCP File No. xxxxxx257, which is currently in closed
status. These claims have not been administratively combined.
By decision dated May 8, 2019, OWCP denied appellant’s claim. It accepted that the
January 11, 2019 incident occurred as alleged and that a left knee condition had been diagnosed,
however, it denied her claim finding that she had not established causal relationship between the
accepted employment incident and the diagnosed condition.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. In the instant case, appellant has an accepted traumatic injury claim for a left knee injury,
assigned OWCP File No. xxxxxx257. She subsequently filed a traumatic injury claim for the same
body part on January 16, 2019, assigned OWCP File No. xxxxxx734, which is the claim presently
before the Board. The evidence pertaining to OWCP File No. xxxxxx257, however, is not part of
the case record presently before the Board. OWCP’s procedures provide that cases should be
administratively combined when correct adjudication of the issues depends on frequent crossreferencing between files.2 For example, if a new injury is reported for an employee who
previously filed an injury claim for a similar condition or the same part of the body, doubling is
required.3
For a full and fair adjudication, the Board finds that the case must be returned to OWCP to
administratively combine the current case record with OWCP File No. xxxxxx257 so it can
properly determine whether appellant has established that her diagnosed left knee condition was
causally related to the accepted January 11, 2019 employment incident.4 Following this and other
such further development as deemed necessary, OWCP shall issue a de novo decision on the merits
of appellant’s claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id., L.H., Docket No. 18-1777 (issued July 2, 2019).

4

See J.N., Order Remanding Case, Docket No. 19-1847 (issued April 30, 2020).

2

IT IS HEREBY ORDERED THAT the May 8, 2019 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this order of the Board.
Issued: June 15, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

